 1 Chester H. Adams, #3009
   Sparks City Attorney
 2 cadams@cityofsparks.us
   Alyson L. McCormick, #13187
 3 Assistant City Attorney
   amccormick@cityofsparks.us
 4 P.O. Box 857
   Sparks, Nevada 89432-0857
 5 Tel: (775) 353-2324
   Attorneys for Defendant City of Sparks
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10   ROSA ESTER BRIZUELA, individually, and
     as the appointed special administrator of the             Case No. 3:19-CV-00692-MMD-WGC
11   estate of ROLANDO ANTONIO BRIZUELA,

12                  Plaintiff,                                   STIPULATION AND PROPOSED
                                                                 ORDER FOR SIXTY-DAY STAY
13          vs.                                                   PENDING COMPLETION OF
                                                                       INVESTIGATION
14   CITY OF SPARKS; CITY OF SPARKS
     POLICE DEPARTMENT; ELI MAILE;                                       (First Request)
15   BRIAN SULLIVAN and DOES 3 - 10,
     inclusive,                                                               (LR IA 6-1)
16
                    Defendants.
17

18

19          COMES NOW Defendant CITY OF SPARKS (Defendant), together with Plaintiff ROSA
20 ESTER BRIZUELA, individually and as the appointed special administrator of the estate of

21 ROLANDO ANTONIO BRIZUELA (Plaintiff), by and through their respective counsel, and

22 hereby stipulate to stay all deadlines in this matter for a period of sixty (60) days. This Stipulation

23 is based on the following Memorandum of Points and Authorities and all papers and pleadings on

24 file in this matter.

25 ///

26 ///

27 ///

28 ///
 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2          This case arises from an officer-involved shooting involving police officers employed by

 3 Defendant and Plaintiff’s husband, Rolando Antonio Brizuela (Brizuela), which resulted in

 4 Brizuela’s death. Reno Police Department (RPD) is leading the investigation of the shooting

 5 pursuant to the Regional Officer-Involved Shooting Protocol, but RPD’s investigation is not yet

 6 complete. Once RPD’s investigation is complete, RPD will provide its investigation to the Washoe

 7 County District Attorney (WCDA) for review. After the WCDA reviews the investigation, the

 8 WCDA will determine whether the shooting was justified or, alternatively, whether to initiate

 9 criminal proceedings against the officers involved in the incident.

10          This Court has discretion to stay civil litigation pending completion of a related criminal

11 investigation or criminal proceedings. Keating v. Office of Thrift Supervision, 45 F.3d 322, 324

12 (9th Cir. 1995). Such a decision “should be made ‘in light of the particular circumstances and

13 competing interests involved in the case.’” Id. (quoting Fed. Sav. & Loan Ins. Corp. v. Molinaro,

14 889 F.2d 899, 902 (9th Cir. 1989)). Relevant circumstances include “the extent to which the

15 defendant’s fifth amendment rights are implicated,” the burdens or prejudice the delay or

16 proceedings will impose on the parties, “the convenience of the court in the management of its

17 cases,” and the interests of the public and nonparties. Molinaro, 889 F.2d at 902-03 (internal

18 quotation marks omitted).

19          Until RPD finishes its investigation and the WCDA determines whether to initiate criminal

20 proceedings, the officers’ participation in this civil matter will be constrained because their Fifth

21 Amendment rights are implicated. In addition, RPD’s report is not yet available to the Parties

22 because the investigation remains pending. The unavailability of RPD’s report will hinder

23 Defendant’s ability to respond to the Complaint and all Parties’ ability to meaningfully participate

24 in discovery. Further, the Parties do not anticipate that any current or future party to this action

25 will be prejudiced if this matter is stayed for sixty (60) days.

26 ///

27 ///

28 ///

                                                       2
 1                                     CERTIFICATE OF SERVICE

 2          Pursuant to Fed. R. Civ. P. 5(b), I hereby certify that I am an employee of the Sparks City

 3 Attorney’s Office, Sparks, Nevada, and that on this date I served the foregoing document(s)

 4 entitled STIPULATION FOR SIXTY-DAY STAY PENDING COMPLETION OF

 5 INVESTIGATION on the persons set forth below by:

 6   ✓      Case Management/Electronic Case Filing (CM/ECF) and/or;
 7          Placing an original or true copy thereof in a sealed envelope placed for collection and
            mailing in the United States Mail, at Sparks, Nevada, postage prepaid, following ordinary
 8          business practices, and/or;
 9          Personal Delivery, and/or;
10          Facsimile (FAX), and/or;
11          Federal Express or other overnight delivery, and/or;
12          Reno/Carson Messenger Service.
13

14 If physically delivered, each is addressed as follows:

15 Peter Goldstein
   PETER GOLDSTEIN LAW CORP
16 10785 West Twain Avenue, Ste. 230
   Las Vegas, Nevada 89135
17 peter@petergoldsteinlaw.com

18

19          DATED this 18th day of December, 2019.

20                                                       /s/ Roxanne Doyle
                                                         Roxanne Doyle
21

22

23

24

25

26

27

28
